Citation Nr: 1001966	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  05-19 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left total knee arthroplasty (previously classified as 
osteoarthritis of the left knee with chondromalacia), 
evaluated as 20 percent disabling prior to May 31, 2007 and 
as 30 percent disabling from May 31, 2007, to December 16, 
2007, and since February 1, 2009.  

2.  Entitlement to an increased rating for residuals of a 
total right knee replacement (previously classified as 
osteoarthritis of the right knee), evaluated as 20 percent 
disabling prior to October 3, 2007 and as 30 percent 
disabling from October 3, 2007, to December 21, 2008.  

3.  Entitlement to an increased rating for medial laxity of 
the right knee with chrondromalcia, currently evaluated as 
10 percent disabling.  

4.  Entitlement to a compensable rating for a small, 
unengorged, tag hemorrhoid.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL


Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to 
January 1990.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which continued 20 percent disabling 
ratings for osteoarthritis of the left knee and right knee, 
the 10 percent rating for right knee medial laxity and 
chondromalacia, and the noncompensable rating for the tag 
hemorrhoid.  

In September 2006, the Veteran testified at a hearing 
conducted before the undersigned Acting Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  

In September 2007, the Board remanded the Veteran's appeal 
for further development and adjudication.  In a March 2008 
rating decision, the RO reclassified the left knee disability 
to left total knee arthroplasty and assigned a temporary 
100 evaluation from December 17, 2007, based on surgery 
necessitating convalescence.  Thereafter, the RO assigned a 
30 percent evaluation from January 1, 2009.  As the maximum 
benefit was not awarded and the increase was not made 
effective from the date of claim, the Veteran's claim remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(noting that, in a claim for an increased disability rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded). 

In June 2009, the RO awarded an increased 30 percent rating 
for the left knee arthroplasty, effective from May 31, 2007.  
The effective date for the restored 30 percent rating 
following surgery and necessitating convalescence was 
corrected to be effective from February 1, 2009.  This claim 
remains in appellate status.  AB, supra.  

The June 2009 rating action also reclassified the right knee 
osteoarthritis as a right total knee replacement and awarded 
an increased evaluation of 30 percent, effective October 3, 
2007.  Following surgery and necessitating convalescence, the 
30 percent rating was restored, effective from February 1, 
2010.  This claim also remains in appellate status.  Id.  For 
consideration, however, is only the matter of entitlement to 
a disability rating greater than 20 percent prior to October 
3, 2007 and entitlement to a disability rating greater than 
30 percent from October 3, 2007 to December 21, 2008.  

Due to a change in the location of the Veteran's residence 
the jurisdiction of his appeal was transferred to the RO in 
Milwaukee Wisconsin during the pendency of the appeal.  


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Prior to May 31, 2007, the service-connected residuals of 
a left total knee arthroplasty (previously classified as 
osteoarthritis of the left knee with chondromalacia ) was 
manifested by noncompensable levels of limitation of 
extension and limitation of flexion as well as by no 
instability, favorable angle in full extension, ankylosis of 
slight flexion between zero and ten degrees, malunion of the 
left tibia and fibula with marked knee or ankle disability, 
or additional functional impairment, pain, and weakness upon 
repetitive use.  

3.  Between May 31, 2007 and December 16, 2007, the 
service-connected residuals of a left total knee arthroplasty 
(previously classified as osteoarthritis of the left knee 
with chondromalacia ) was manifested by no worse than 
20 degrees limitation of extension, a noncompensable level of 
limitation of flexion as well as by no instability, ankylosis 
in flexion between ten and twenty degrees, nonunion of the 
left tibia and fibula with loose motion requiring a brace, or 
additional functional impairment, pain, and weakness upon 
repetitive use.  

4.  Since February 1, 2009 the service-connected residuals of 
a left total knee arthroplasty (previously classified as 
osteoarthritis of the left knee with chondromalacia ) was 
manifested by ankylosis in flexion to no worse than 
10 degrees, noncompensable levels of limitation of extension 
and limitation of flexion, and no instability or additional 
functional impairment, pain, and weakness upon repetitive 
use.  

5.  Prior to October 3, 2007, the service-connected total 
right knee replacement (previously classified as 
osteoarthritis of the right knee) was manifested by 
noncompensable levels of limitation of extension and 
limitation of flexion as well as by no instability, favorable 
angle in full extension, ankylosis of slight flexion between 
zero and ten degrees, malunion of the left tibia and fibula 
with marked knee or ankle disability, or additional loss of 
motion or weakness upon repetitive use.  

6.  Between October 3, 2007 and December 21, 2008, the 
service-connected total right knee replacement (previously 
classified as osteoarthritis of the right knee) was 
manifested by limitation of extension no worse than 
20 degrees and limitation of flexion no worse than 
110 degrees but by no instability, ankylosis in flexion 
between ten and twenty degrees, nonunion of the left tibia 
and fibula with loose motion requiring a brace, or additional 
functional impairment, pain, and weakness upon repetitive 
use.  

7.  The service-connected medial laxity of the right knee 
with chrondromalcia is not manifested by any instability.  


CONCLUSIONS OF LAW

1.  Prior to May 31, 2007, the criteria for a disability 
rating greater than 20 percent for the service-connected 
residuals of a left total knee arthroplasty (previously 
classified as osteoarthritis of the left knee with 
chondromalacia were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 
4.71a, DCs 5055, 5256-5257, 5260-5262 (2009).  

2.  Between May 31, 2007 and December 16, 2007, the criteria 
for a disability rating greater than 30 percent for the 
service-connected residuals of a left total knee arthroplasty 
(previously classified as osteoarthritis of the left knee 
with chondromalacia were not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.40, 4.45, 
4.59, 4.71a, DCs 5055, 5256-5257, 5260-5262 (2009).  

3.  Since February 1, 2009 the criteria for a disability 
rating greater than 30 percent for the service-connected 
residuals of a left total knee arthroplasty (previously 
classified as osteoarthritis of the left knee with 
chondromalacia were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 
4.71a, DCs 5055, 5256-5257, 5260-5262 (2009).  

4.  Prior to October 3, 2007, the criteria for a disability 
rating greater than 20 percent for the service-connected 
total right knee replacement (previously classified as 
osteoarthritis of the right knee) were not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
4.40, 4.45, 4.59, 4.71a, DCs 5055, 5256, 5260-5262 (2009).

5.  Between October 3, 2007 and December 21, 2008, the 
criteria for a disability rating greater than 30 percent for 
the service-connected total right knee replacement 
(previously classified as osteoarthritis of the right knee) 
were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, DCs 5055, 
5256, 5260-5262 (2009).  

6.  The criteria for a rating in excess of 10 percent for the 
service-connected medial laxity of the right knee with 
chrondromalcia have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.71a, DC 5257 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004) (Pelegrini 
II).  Furthermore, the VCAA requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

VA complied with notification responsibilities in regards to 
the Veteran's claims in correspondence sent to the Veteran in 
February 2004, February 2005, December 2005, July 2008, and 
March 2009.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  Notice pursuant to the Dingess decision was sent 
in March 2006.  

The Board acknowledges that all but the February 2004 letter 
were issued after the RO's initial adjudication of the 
Veteran's increased rating claims in March 2004.  The timing 
defect of the subsequent letters, however, was cured by VA's 
readjudication of the claims on appeal and issuance of 
supplemental statements of the case, most recently in July 
2009.  Pelegrini II.  See also Mayfield v. Nicholson, 
444 F.3d 1328, 1333 (Fed. Cir. 2006).  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment records, post-service private 
medical records, reports of VA examination, and the 
transcript from the September 2006 Board hearing.  The 
Veteran has not identified any other evidence which has not 
been obtained.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159(b), 20.1102 (2009); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

General Criteria For Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  

VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath, 
1 Vet. App. at 594.  However, where an increase in the level 
of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Separate ratings may be assigned for separate periods of time 
based on the facts found.  This practice is known as "staged" 
ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Rating Criteria for Disabilities of the Knees

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  
38 C.F.R. § 4.71a, DC 5003 (2009).  

Normal flexion and extension of the knee joint range from 
140 degrees to zero degrees.  38 C.F.R. § 4.71, Plate II 
(2009).  The VA General Counsel has determined that separate 
ratings may be awarded for disability of the same joint based 
upon findings of limitation of flexion and limitation of 
extension of the leg.  VAOPGCPREC 9-2004 (Sept. 2004).  

According to a relevant diagnostic code, the following 
ratings are warranted for varying degrees of limitation of 
flexion of the knee:  0 percent (for limitation of flexion of 
the leg to 60 degrees), 10 percent (for limitation of flexion 
of the leg to 45 degrees), 20 percent (for limitation of 
flexion of the leg to 30 degrees), and 30 percent (for 
limitation of flexion of the leg to 15 degrees).  38 C.F.R. 
§ 4.71a, DC 5260 (2009).  

In addition, the following ratings are warranted for varying 
degrees of limitation of extension of the knee:  0 percent 
(for limitation of extension of the leg to 5 degrees), 10 
percent (for limitation of extension of the leg to 
10 degrees), 20 percent (for limitation of extension of the 
leg to 15 degrees), 30 percent (for limitation of extension 
of the leg to 20 degrees), 40 percent (for limitation of 
extension of the leg to 30 degrees), and 50 percent (for 
limitation of extension to 45 degrees).  38 C.F.R. § 4.71a, 
DC 5261 (2009).  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional 
range-of-motion loss due to pain on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995); see 
also 38 C.F.R. § 4.59 (2009) ("[t]he intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability . . . [and] to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint").  

Further, the VA General Counsel has determined that separate 
ratings may be awarded for disability of the same joint based 
upon findings of limitation of motion and instability of that 
joint).  VAOPGCPREC 23-1997 (July 1997).  According to the 
appropriate diagnostic code, the following ratings are 
warranted for varying degrees of instability of the knee 
joint:  10 percent (for slight recurrent subluxation or 
lateral instability), 20 percent (for moderate recurrent 
subluxation or lateral instability), and 30 percent (for 
severe recurrent subluxation or lateral instability).  
38 C.F.R. § 4.71a, DC 5257 (2009).  

A.  Left Knee

The Veteran contends that a higher rating is warranted due to 
such symptoms to include, but not limited to, decreased 
motion and pain.  

Prior to May 31, 2007.  For this time period, the Veteran's 
service-connected left knee disability was evaluated as 20 
percent disabling.  During that time period, the Veteran 
underwent two VA examinations of his left knee, and he sought 
treatment for complaints of left knee pain on several 
occasions.  

Although the Veteran exhibited a lack of 35 degrees of 
extension at the March 2004 and January 2006 VA examinations, 
multiple evaluations conducted on his left knee during this 
portion of the appeal period reflected no more than slight 
limitation of extension.  Specifically, the following ranges 
of extension were shown:  zero degrees (normal) (in June 
2003, July 2003, August 2003, and February 2004) and 
5 degrees (in May 2005).  Clearly, these findings do not 
warrant a disability rating greater than 20 percent for the 
Veteran's service-connected left knee disability prior to May 
31, 2007 based on limitation of extension of this joint.  See 
38 C.F.R. § 4.71a, DC 5261 (which stipulates that a 
30 percent rating based on limitation of extension to 
20 degrees).  Indeed, such finding supports a noncompensable 
rating for impairment resulting from limitation of extension.  
Id.  

Further, prior to May 31, 2007, the Veteran's 
service-connected left knee disability exhibited the 
following ranges of flexion:  120 degrees (in June and July 
2003), 125 degrees (in August 2003 and February 2004), 
75 degrees (at the March 2004 VA examination), 110 degrees 
(in May 2005), and 75 degrees (at the January 2006 VA 
examination).  Such findings do not support a separate 
compensable rating based upon impairment resulting from 
limitation of flexion of this joint.  See 38 C.F.R. § 4.71a, 
DC 5260 (which stipulates that a 10 percent rating based on 
limitation of flexion to 45 degrees).  

In this regard, the Board acknowledges the Veteran's 
complaints of left knee pain prior to May 31, 2007.  The 
multiple examinations conducted on this joint during this 
time period periodically showed some crepitus or effusion.  
Also, 4/5 muscle strength, mild weakness, moderate 
incoordination, and a limp were shown in January 2006.  

Importantly, however, on numerous occasions, no crepitus or 
effusion was shown.  In fact, the January 2006 VA examination 
demonstrated no gross atrophy or fatigability.  Based on this 
evidence, the Board finds that the currently-assigned 
20 percent rating for the service-connected left knee 
disability prior to May 31, 2007, adequately portrays the 
functional impairment, pain, and weakness that he experienced 
as a consequence of use of this joint during that time.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

Furthermore, the multiple examinations of the Veteran's left 
knee prior to May 31, 2007 consistently showed good stability 
of this joint.  Without evidence of slight recurrent 
subluxation or lateral instability of the left knee, a 
separate compensable evaluation based upon impairment 
resulting from instability of this joint is not warranted 
during that time period.  38 C.F.R. § 4.71a, DC 5257.  

Moreover, as a favorable angle in full extension, ankylosis 
of slight flexion between zero and ten degrees, or malunion 
of the left tibia and fibula with marked knee or ankle 
disability was not shown prior to May 31, 2007, an increased 
rating of 30 percent for the service-connected left knee 
disability for such impairment during this portion of the 
appeal period is not warranted.  38 C.F.R. § 4.71a, DCs 5256 
& 5262.  Consequently, and based on the relevant evidence of 
record, as discussed herein, the Board concludes that an 
increased rating for the service-connected left knee 
disability prior to May 31, 2007, is not warranted for any 
portion of that appeal period.  

From May 31, 2007 To December 16, 2007.  For this time 
period, the Veteran's service-connected left knee disability 
has been evaluated as 30 percent disabling.  During that time 
period, the Veteran sought outpatient treatment on multiple 
occasions for complaints of left knee pain.  Such evaluations 
consistently showed no worse than 20 degrees of limitation of 
extension, which supports the 30 percent rating assigned to 
the Veteran's service-connected left knee disability for this 
portion of the appeal period but no higher.  See 38 C.F.R. 
§ 4.71a, DC 5261.  

While a May 31, 2007 outpatient examination found limitation 
of flexion of the Veteran's left knee to 45 degrees (which 
supports a separate 10 percent rating), subsequent 
evaluations of this joint showed improvement in the range of 
flexion of his left knee-including 60 degrees (in June 2007) 
and 90 degrees (in October 2007).  In addition, in August 
2007, the range of motion of the Veteran's left knee was 
described by an examiner as "quite good."  Such findings do 
not support a separate compensable rating based upon 
impairment resulting from limitation of flexion of this 
joint.  See 38 C.F.R. § 4.71a, DC 5260 (which stipulates that 
limitation of flexion to 60 degrees results in a 
noncompensable rating and that a compensable evaluation of 
10 percent based on limitation of flexion to 45 degrees).  

In this regard, the Board acknowledges that, at an October 
2007 outpatient treatment session, the Veteran reported that 
his service-connected left knee disability rendered him 
unable to exercise and severely compromised his daily 
activities.  Some swelling of the Veteran's left knee was 
shown in July 2007.  

However, the July 2007 examination also noted that the 
Veteran had full motor function.  Also, evaluation of this 
joint in the following month demonstrated range of motion 
that the examiner felt was "quite good."  Based on this 
evidence, the Board finds that the currently-assigned 
30 percent rating for the service-connected left knee 
disability from May 31, 2007 to December 16, 2007, adequately 
portrays the functional impairment, pain, and weakness that 
he experienced as a consequence of use of this joint during 
that time.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45, 4.59.  

Further, pseudolaxity of the left knee with varus and valgus 
stress was shown in October 2007.  However, no other 
ligamentous laxity was demonstrated at that time.  In 
addition, a prior examination on May 31, 2007 showed 
stability to vargus and valgus stress.  Also, as previously 
noted, full motor function was shown in July 2007.  
Consequently, the Board concludes that such evidence does not 
support the finding of even slight recurrent subluxation or 
lateral instability of the left knee.  Without such evidence, 
a separate compensable evaluation based upon impairment 
resulting from instability of this joint is not warranted 
during that time period.  38 C.F.R. § 4.71a, DC 5257.  

Moreover, as ankylosis in flexion between ten and twenty 
degrees and nonunion of the left tibia and fibula with loose 
motion requiring a brace was not shown between May 31, 2007 
and December 16, 2007, an increased rating of 40 percent for 
the service-connected left knee disability for such 
impairment during this portion of the appeal period is not 
warranted.  38 C.F.R. § 4.71a, DCs 5256 & 5262.  
Consequently, and based on the relevant evidence of record, 
as discussed herein, the Board concludes that an increased 
rating for the service-connected left knee disability prior 
to May 31, 2007, is not warranted for any portion of that 
appeal period.  

Since February 1, 2009.  For this time period, the Veteran's 
service-connected left knee disability has been evaluated as 
30 percent disabling.  In March 2009, the Veteran underwent a 
VA examination of his left knee.  At that time, the examiner 
observed that the Veteran stood with partial flexion of his 
left knee to no worse than 10 degrees.  Such a finding 
supports the 30 percent rating currently assigned to this 
disability.  See 38 C.F.R. § 4.71a, DC 5256 (stipulating that 
a 30 percent rating necessitates evidence of ankylosis of the 
knee joint in slight flexion between zero and 10 degrees).  

This evaluation also demonstrated limitation of extension to 
5 degrees and limitation of flexion to 95 degrees.  Such 
findings do not warrant separate compensable evaluations 
based on such impairment.  See 38 C.F.R. § 4.71a, DC 5260 
(limitation of flexion to 45 degrees is required for a 
10 percent rating) and DC 5261 (limitation of extension to 
10 degrees is required for a 10 percent rating).  

Moreover, the Veteran denied recent flare-ups of left knee 
pain.  The examiner observed that the Veteran walked without 
a walking aid (including a brace).  Based on this evidence, 
the Board finds that the currently-assigned 30 percent rating 
for the service-connected left knee disability since February 
1, 2009, adequately portrays the functional impairment, pain, 
and weakness that he experiences as a consequence of use of 
this joint during that time.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.  

Also, the March 2009 VA examination showed stability of the 
Veteran's left medial and collateral ligaments.  Without 
evidence of even slight recurrent subluxation or lateral 
instability of the left knee, a separate compensable 
evaluation based upon impairment resulting from instability 
of this joint is not warranted during this time period.  
38 C.F.R. § 4.71a, DC 5257.  

B.  Right Knee

Right Total Knee Replacement (Previously Classified As 
Osteoarthritis Of The Right Knee) Prior To October 3, 2007.  
For this time period, the Veteran's right total knee 
replacement was evaluated as 20 percent disabling.  During 
that time period, the Veteran underwent two VA examinations 
and sought treatment on numerous occasions for his right knee 
disability.  

Although the Veteran exhibited a lack of 45 degrees of 
extension at the January 2006 VA examination and a lack of 
30 degrees of extension at a May 2007 outpatient treatment 
session, multiple evaluations conducted on his right knee 
during this portion of the appeal period reflected no more 
than slight limitation of extension.  Specifically, the 
following ranges of extension were shown:  5 degrees (in June 
and July 2003), zero degrees (normal) (in August 2003), 
3 degrees (in February 2004), and zero degrees (normal) (in 
May 2005 and June 2007).  Overall, these findings do not 
warrant a disability rating greater than 20 percent for the 
Veteran's service-connected right knee disability prior to 
October 3, 2007 based on limitation of extension of this 
joint.  See 38 C.F.R. § 4.71a, DC 5261.  Indeed, such finding 
supports a noncompensable rating for impairment resulting 
from limitation of extension.  Id.  

Further, prior to October 3, 2007, the Veteran's 
service-connected right knee disability exhibited flexion 
ranging from 90 degrees to 120 degrees.  Such findings do not 
support a separate compensable rating based upon impairment 
resulting from limitation of flexion of this joint.  See 
38 C.F.R. § 4.71a, DC 5260 (which stipulates that a 
10 percent rating based on limitation of flexion to 
45 degrees).  

In this regard, the Board acknowledges the Veteran's 
complaints of right knee pain and intermittent swelling prior 
to October 3, 2007.  The January 2006 VA examiner found 
moderately severe to severe functional impairment resulting 
from this disability.  The March 2004 VA examiner opines that 
"the major impact is that . . . [the Veteran] has pain with 
increased activity, pain during flare-ups and pain during 
activities of daily living."  

Importantly, however, the January 2006 VA examiner also found 
no weakness, fatigability, incoordination, and no additional 
loss of range of motion on repetitive use.  Also, the March 
2004 VA examination demonstrated no weakness or decreased 
range of motion of this joint during flare-ups.  Based on 
this evidence, the Board finds that the currently-assigned 
20 percent rating for the service-connected right knee 
disability prior to October 3, 2007, adequately portrays the 
functional impairment, pain, and weakness that he experienced 
as a consequence of use of this joint during that time.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

Moreover, as a favorable angle in full extension, ankylosis 
of slight flexion between zero and ten degrees, or malunion 
of the left tibia and fibula with marked knee or ankle 
disability was not shown prior to May 31, 2007, an increased 
rating of 30 percent for the service-connected left knee 
disability for such impairment during this portion of the 
appeal period is not warranted.  38 C.F.R. § 4.71a, DCs 5256 
& 5262.  Consequently, and based on the relevant evidence of 
record, as discussed herein, the Board concludes that an 
increased rating for the service-connected right knee 
disability prior to October 3, 2007, is not warranted for any 
portion of that appeal period.  

Right Total Knee Replacement (Previously Classified As 
Osteoarthritis Of The Right Knee) From October 3, 2007 To 
December 21, 2008.  For this time period, the Veteran's right 
total knee replacement was evaluated as 30 percent disabling.  

A physical examination conducted on the Veteran's right knee 
on October 3, 2007 demonstrated limitation of extension to 
20 degrees.  This finding supports the 30 percent evaluation 
assigned to this disability for this portion of the appeal 
period.  See 38 C.F.R. § 4.71a, DC 5261.  

However, the limitation of flexion to 110 degrees, which was 
also shown on October 3, 2007, does not support a separate 
compensable evaluation for this disability.  See 38 C.F.R. 
§ 4.71a, DC 5260 (which stipulates that a 10 percent rating 
based on limitation of flexion to 45 degrees).  

Further, the file contains no competent evidence of increased 
impairment upon repetitive use of the right knee during this 
portion of the appeal period.  Based on this evidence, the 
Board finds that the currently-assigned 30 percent rating for 
the service-connected right knee disability between October 
3, 2007 and December 21, 2008, adequately portrays the 
functional impairment, pain, and weakness that he experienced 
as a consequence of use of this joint during that time.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

Moreover, the claims folder contains no competent evidence of 
ankylosis of the right knee in flexion between 10 and 
20 degrees or nonunion of the right tibia and fibula with 
loose motion requiring a brace.  Thus, an increased rating of 
40 percent for the service-connected right knee disability 
for such impairment during this portion of the appeal period 
is not warranted.  38 C.F.R. § 4.71a, DCs 5256 & 5262.  
Consequently, and based on the relevant evidence of record, 
as discussed herein, the Board concludes that an increased 
rating for the service-connected right knee disability 
between October 3, 2007 and December 21, 2008, is not 
warranted for any portion of that appeal period.  

Medial Laxity Of The Right Knee With Chondromalacia.  This 
disability is currently evaluated as 10 percent disabling.  

Throughout the entire appeal period, the Veteran has 
undergone several VA examinations (in March 2004, January 
2006, and March 2009) and outpatient evaluations of his right 
knee (in February 2004 and May and June 2007)-pertinent to 
the service-connected laxity and chrondromalacia of this 
joint.  These examinations have consistently shown a stable 
right knee joint.  Without evidence of moderate recurrent 
subluxation or lateral instability of the right knee, an 
increased rating of 20 percent for this disability based upon 
impairment resulting from instability of this joint is not 
warranted during this time period.  38 C.F.R. § 4.71a, DC 
5257.  

C.  Hemorrhoids

The Veteran contends that a compensable rating for his 
hemorrhoids is warranted because he experiences occasional 
hemorrhoids approximately once per month.  He also maintains 
that these hemorrhoids are manifested by productive of 
burning and itching.  BVA Transcript 10-12.  

The Veteran's hemorrhoids are rated as noncompensable under 
Diagnostic Code 7336.  38 C.F.R. § 4.114.  Under this code 
section a noncompensable rating is assigned for mild or 
moderate hemorrhoids, external or internal.  Id.  A 10 
percent is assigned for large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue, evidencing 
frequent recurrences and a 20 percent rating is assigned for 
hemorrhoids with persistent bleeding and with secondary 
anemia or with fissures.  Id.  

Having carefully considered the Veteran's claim in light of 
the evidence of record and the applicable laws and 
regulations, the Board finds that the currently assigned 
rating is appropriate.  38 C.F.R. § 4.7.  In this regard, 
upon VA examination in March 2004, the Veteran had no 
external hemorrhoids or skin tags.  The sphincter tone was 
quite good.  There was no evidence of an anal fissure, 
fistula or internal hemorrhoid.  Rectum was free of masses 
and tenderness.  There was no bleeding or thrombosis.  
Treatment was nonexistent because the Veteran was not having 
any trouble, to include fecal leakage, anemia, or bleeding.  

Outpatient treatment records-private and VA-are negative 
for complaints or treatment of a tag hemorrhoid.  

Additionally, upon VA examination in March 2009, the Veteran 
complained of occasional itching without diarrhea, pain, 
tenesmus, swelling, perianal discharge, or fecal 
incontinence.  He also described occasional bleeding 
approximately once per month without any recurrence of 
thromboses.  He indicated that he used ointment or cream.  
Physical examination showed a normal rectal ring and a normal 
sphincter tone with no fecal leakage, anemia, fissures, 
hemorrhoids, thrombosis, bleeding, or rectal prolapse.  
Laboratory studies were also normal.

In sum, the objective evidence did not show any large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue, evidencing frequent recurrences.  Clearly, therefore, 
a compensable rating of 10 percent for the service-connected 
hemorrhoids is not warranted.  38 C.F.R. § 4.114, DC 7336.  
There is no current basis for assignment of an evaluation, to 
include "staged" ratings, other than the noncompensable 
rating which has been assigned.  See Hart, supra.  

D.  Extraschedular Rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  The Veteran has not argued for assignment 
of an extraschedular rating; however, as it was considered by 
the RO, the Board will consider it as well.

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a 
three-step inquiry for determining whether a Veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a Veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In the present case, the Veteran does not maintain that his 
service-connected knee or hemorrhoid disabilities render him 
unemployable.  There is no evidence revealing frequent 
periods of hospitalization.  The knee replacement surgeries 
and the time for convalescence have been provided for with 
the assignment of temporary total evaluations.  There is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disabilities.  

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
ratings adequately compensate the Veteran for the nature and 
extent of severity of his knee disabilities and tag 
hemorrhoid.  The schedular rating criteria for the 
musculoskeletal system specifically contemplate loss of 
motion, including due to pain, stiffness, swelling, weakness, 
and fatigability.  38 C.F.R. § 4.71a.  Therefore, in the 
absence of exceptional factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

As previously stated, the Veteran does not maintain that his 
service-connected knee or hemorrhoid disabilities render him 
unemployable.  Further, competent evidence of record does not 
show that these disabilities render the Veteran unemployable.  
In fact, the March 2009 VA examiner opined that, even with 
the Veteran's bilateral knee problems, he could work in 
sedentary employment.  Thus, consideration of the provisions 
set forth in Rice v. Shinseki, 22 Vet. App. 447 (2009) is not 
warranted.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an increased rating for residuals of a left 
total knee arthroplasty (previously classified as 
osteoarthritis of the left knee with chondromalacia), 
evaluated as 20 percent disabling prior to May 31, 2007 and 
as 30 percent disabling from May 31, 2007, to December 16, 
2007, and since February 1, 2009 is denied.  

Entitlement to an increased rating for residuals of a total 
right knee replacement (previously classified as 
osteoarthritis of the right knee), evaluated as 20 percent 
disabling prior to October 3, 2007 and as 30 percent 
disabling from October 3, 2007, to December 21, 2008, is 
denied.  

Entitlement to a rating in excess of 10 percent for the right 
knee medial laxity with chondromalacia is denied.


(CONTINUED ON NEXT PAGE)
Entitlement to a compensable rating for small, unengorged, 
tag hemorrhoid is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


